Citation Nr: 1335568	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-36 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar disc disease. 

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee. 

3.  Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome of the right knee with limitation of extension. 

4.  Entitlement to an evaluation in excess of 20 percent for right knee subluxation.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1990 to December 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  In that rating decision, the RO continued a 20 percent evaluation for the lumbar spine disability and continued the 10 percent evaluations for the right and left knee disabilities.  The Veteran then perfected a timely appeal of these issues.

In October 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the RO issued another rating decision in February 2013, which awarded the Veteran a separate disability rating of 20 percent for her right knee subluxation.  The 20 percent rating was made retroactively effective from April 25, 2012, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting even higher ratings for her right knee.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files have been reviewed in preparing this remand, along with her paper claims file. 

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

In October 2011, the Board remanded these claims to the AMC.  To date, all of the requested development has not been completed.   Specifically, the Board requested that the AMC obtain the Veteran's recent VA treatment records pertaining to the disabilities on appeal.  In response, the AMC inserted a document into the Veteran's paper claims file that indicated that the Veteran's VA treatment records dated from March 2007 to March 2012 were posted in the Veteran's Virtual VA paperless claims file.  These records were also referred to by the AMC in its February 2013 Supplemental Statement of the Case (SSOC).  However, upon a review of the Veteran's Virtual VA and VBMS paperless claims files, these records are not located in the paperless claims file.  The Board finds that these records are pertinent to the appeals and must be obtained.  Therefore, these claims must again be remanded for these actions to be completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the paper or electronic claims files all pertinent VA treatment records from March 2007 to the present.  As the record shows that the Veteran receives regular VA outpatient care and has several undergone examinations, the records may now include additional reports through October 2013.  These records are not currently scanned into the Veteran's Virtual VA or VBMS file, as is indicated in the paper claims file.

All attempts to secure this evidence must be documented in the claims file.  If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claims.  The Veteran must then be given an opportunity to respond.

2. After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


